Appeal by defendant from a judgment in favor of plaintiff entered in Supreme Court, Clinton County based upon a jury verdict for $7,500 for unpaid salary. The plaintiff was the only witness on the trial of the case, and the sole question presented on this appeal is whether the plaintiff established a prima facie case warranting submission to the jury. Accepting the plaintiff’s testimony, as we must, he came from Wisconsin to New York to enter defendant’s employment at an agreed salary of $250 per week. He was paid this amount for a considerable time. For the defendant’s convenience, apparently, plaintiff was paid $100 per week from a New York corporation which the defendant controlled, and $150 per week from a Canadian corporation which the defendant also controlled. Plaintiff frankly admitted that there was some discussion about him investing in the Canadian corporation, and for a time, for reasons not disclosed in the record, he did not draw that part of his salary *650which had been paid from the Canadian corporation. The case was submitted to the jury with a charge to which the defendant took no exception. The only defense is that there was a novation. Plaintiff never received any stock certificate or any other evidence of indebtedness in lieu of his salary. Defendant does not challenge the amount of the unpaid salary as claimed by plaintiff. Under these circumstances the evidence warranted the jury in finding that plaintiff was employed by the defendant at an agreed salary and that he was not paid to the extent of $7,500. The record clearly presents a jury question. Judgment unanimously affirmed, with costs to respondent. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.